Filed 02/17/21                                      Case 11-20679                                                  Doc 49



       1
       2
       3
       4                            UNITED STATES BANKRUPTCY COURT
       5                              EASTERN DISTRICT OF CALIFORNIA
       6
       7
       8   In re                                        )    Case No. 11-20679-E-7
                                                        )    Docket No. MWB-2
       9   BRANDON SCOTT MADEROS and                    )
           LaRAIN JOY MADEROS,                          )    DATE:      February 4, 2021
      10                                                )    TIME:      10:30 a.m.
                                  Debtors.              )    DEPT:      E
      11                                                )
      12
                             SUPPLEMENTAL FINDINGS AND CONCLUSIONS
      13           TO CIVIL MINUTES (Dckt. 47) RE MOTION TO AVOID JUDGMENT LIEN
      14           The court issues these Supplemental Findings and Conclusions to the court’s Findings of Fact
      15   and Conclusions of Law stated in the Civil Minutes (Dckt. 47) for the February 4, 2021 hearing on
      16   the Motion for Order to Avoid Judgment Lien filed by Brandon Maderos and LaRain Maderos, the
      17   Debtors in this bankruptcy case.
      18           On January 7, 2021, Brandon and LaRain Maderos, the two Chapter 7 Debtors in this
      19   Bankruptcy Case, (“Debtors”) filed a Motion to Avoid a Judgment Lien (the “Motion”). Dckt. 41.
      20   A hearing was conducted on the Motion on February 4, 2021, and the court issued a detailed ruling
      21   which is stated in the Civil Minutes of that hearing. Dckt. 47.
      22           The creditor holding the asserted judgment lien at issue is LVNV Funding, LLC, assignee of
      23   HSBC Bank. Civil Minutes, p. 1; Dckt. 47. The abstract of judgment, which is a judgment
      24   enforcement device in California to create a judgment lien on real property, at issue was recorded on
      25   June 14, 2010, which was prior to the January 10, 2011 filing of this bankruptcy case by Debtors.
      26   Id. The judgment for which the abstract of judgment would create a judgment lien was entered in
      27   the California Superior Court on March 1, 2010 (the “Judgment”). See Abstract of Judgment, ¶ 8,
      28   filed as Exhibit 1 in support of the Motion, Dckt. 44.
Filed 02/17/21                                        Case 11-20679                                                    Doc 49



       1           On May 16, 2011, Debtors were granted a discharge in this bankruptcy case, discharging the
       2   March 1, 2010 Judgment identified in the Abstract of Judgment.
       3           As addressed in the Civil Minutes, the entry of a bankruptcy discharge renders void any
       4   judgment as a determination of Debtors’ personal liability of a discharged debt. 11 U.S.C.
       5   § 524(a)(1); Civil Minutes, p. 3; Dckt. 47. Additionally, it operates as a statutorily created injunction
       6   against any attempt to collect or recover a discharged debt as a personal liability of Debtors. 11
       7   U.S.C. § 524(a)(2); Civil Minutes, p. 3, Dckt. 47. As this court quoted from Collier on Bankruptcy,
       8   with respect to a discharged debt, the judgment creditor cannot obtain a judgment lien on post-
       9   bankruptcy property acquired by a debtor:
      10           A prepetition judgment that has been made void by this section cannot be the
                   basis for a creditor obtaining a lien on property that was not subject to a lien
      11           before bankruptcy. Nor may a creditor proceed in rem against a property interest
                   of the debtor if the creditor had no lien before the bankruptcy case and the debtor’s
      12           personal liability has been discharged.
      13   4 COLLIER ON BANKRUPTCY P 524.02 (16TH 2020).
      14           The property of Debtors identified as being the subject of concern by a title company is
      15   identified as 1497 Hooker Oak Avenue, Chico, California (the “Property”), which Property is stated
      16   to have been acquired by Debtors in 20141 - three years after Debtors obtained the discharge of the
      17   Judgment obligation and precluding the Abstract of Judgment attaching to the post-bankruptcy
      18   acquired Property.
      19           There being no Judgment Lien that could attach to the Property, the Judgment having been
      20   discharged by the Discharge entered in this case, there is nothing to “avoid” as requested in Debtors’
      21   Motion. Motion, p. 2, Prayer ¶ 1; Dckt. 41. While the Motion does not identify the legal basis for
      22   “avoiding” the nonexistent judgment lien, such relief is commonly sought pursuant to 11 U.S.C.
      23   § 522(f) when a pre-petition judgment lien has attached to a debtor’s pre-petition exempt property
      24   and impairs the exemption. Such basis has not been asserted for this Motion, and based on the
      25   evidence presented cannot since there was no pre-petition lien on the Property that was first obtained
      26   by Debtors three years after the Judgment was discharged.
      27
      28           1
                       Debtors Declaration, ¶ 3; Dckt. 43.

                                                              2
Filed 02/17/21                                      Case 11-20679                                                    Doc 49



       1          In the Motion it is further stated that Debtors are attempting to sell the Property, but cannot
       2   do so because the (unidentified) title company is requiring that Debtors pay the discharged Judgment
       3   for which there can be no judgment lien on the Property Debtors acquired three years after they filed
       4   bankruptcy and obtained their Discharge. Such demand for payment of the discharged Judgment,
       5   requiring such payment as the “quid pro quo” for closing a sale escrow, and receipt of any monies
       6   by LVNV Funding, LLC, assignee of HSBC Bank that Debtor was forced to pay on the discharged
       7   judgment would be a violation of the Discharge and Discharge Injunction, and subject the parties
       8   demanding, forcing, and receiving such payment to corrective and punitive sanctions. Such
       9   proceedings are for contempt for violating a discharge injunction and addressed in the bankruptcy
      10   court. Walls v. Wells Fargo Bank, N.A., 276 F.3d 502, 501 (9th Cir. 2002).
      11          Respecting the needs of Debtors and the title company for an order addressing this issue, the
      12   court requested that counsel for Debtor provide counsel for the title company a copy of the court’s
      13   ruling stated in the Civil Minutes that there is no judgment lien, and then lodge with the court a
      14   proposed order addressing there not being a lien on the Property - and not have the court
      15   misrepresent that it was purporting to “avoid” a nonexistent lien. Civil Minutes, p. 5; Dckt. 47. The
      16   court also noted in Footnote 1 in the Civil Minutes that as of January 2021, more than ten years have
      17   passed since the March 1, 2010 entry of the Judgment and it was not clear whether the Judgment had
      18   been renewed (possibly in violation of the Discharge Injunction) or whether the Judgment, and any
      19   lien relating thereto, had terminated due to age. Cal. C.C.P. §§ 683.180, 697.310.
      20          On February 4, 2021, the same day as the hearing and before the court could have the Civil
      21   Minutes docketed, counsel for Debtor lodged with the court a proposed order concerning the
      22   nonexistent lien that the title company was purportedly forcing the Debtor to pay LVNV Funding,
      23   LLC, assignee of HSBC Bank for the discharged Judgment for the sale of the Property obtained by
      24   Debtor after having been granted a discharge. The proposed order purports to say that LVNV
      25   Funding, LLC, assignee of HSBC Bank had a lien on the post-discharge obtained Property and that
      26   the court then avoided such nonexistent lien.
      27          The court cannot, and will not, engage in such legal fabrication, even if is demanded by a title
      28   company and/or a debtor’s counsel.

                                                             3
Filed 02/17/21                                       Case 11-20679                                                 Doc 49



       1          Since violation of the Discharge Injunction is addressed by contempt, the court can address
       2   this issue in this Motion, and not require Debtors to file (and the violators pay for) an adversary
       3   proceeding to acquire title.
       4          The court shall issue a separate order stating the effect of the discharge on the pre-petition
       5   judgment, the voiding of the judgment as provided in 11 U.S.C. § 524(a)(1), the potential violation
       6   of the Discharge Injunction by the attempted enforcement of the discharged judgment against post-
       7   bankruptcy acquired property by Debtors, and the civil contempt enforcement of the Discharge
       8   Injunction and rectifying the violations thereof.
       9
                   February 17, 2021
      10   Dated: February , 2021
      11
      12                                  RONALD H. SARGIS, Chief Judge
                                          United States Bankruptcy Court
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                               4
Filed 02/17/21                                    Case 11-20679                                            Doc 49



       1
                               Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked _________, via the U.S. mail.
       5
       6    Debtor(s)                                      Attorney(s) for the Debtor(s) (if any)

       7    Brandon and LaRain Maderos                     Mark W. Briden
            1759 Hooker Oak Ave                            PO Box 493085
       8    Chico, CA 95926                                Redding, CA 96049

       9    Bankruptcy Trustee (if appointed in the        Office of the U.S. Trustee
            case)                                          Robert T. Matsui United States Courthouse
      10                                                   501 I Street, Room 7-500
            John W. Reger                                  Sacramento, CA 95814
      11    1707 El Capitan Dr
            Redding, CA 96001
      12
      13    Attorney(s) for Trustee (if any)
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
